Citation Nr: 1505242	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-36 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012  rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the time of the hearing the Veteran submitted additional evidence along with a waiver for initial RO review.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VA medical records from February 2012 to November 2012 and the March 2014 Board hearing transcript are part of Virtual VA.  VA medical records from May 2010 to December 2011 are part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In November 2011 the Veteran raised the issue of service connection for an asbestos related disease, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDING OF FACT

For the entire appeal period occupational and social impairment from the Veteran's PTSD with major depression more nearly approximates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

For the entire appeal period the criteria for a higher rating of 70 percent for PTSD with major depression have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

During the March 2014 Board hearing, the Veteran, through his representative, expressly stated that he would be satisfied with a 70 percent rating for PTSD with major depression and will accept it as a full grant of all benefits sought.  The Veteran clearly and unambiguously limited his appeal to a 70 percent rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).  Thus, in light of the favorable determination to grant a 70 percent rating for PTSD with major depression for the entire appeal period, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Regardless of the VCAA's inapplicability in the instant case, the undersigned during the March 2014 Board hearing discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 



Increased Rating for PTSD with Major Depression

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," regardless whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD with major depression has been rated as 50 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes (DC) 9411.  Under these criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Id.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the Global Assessment of Functioning Score (GAF) score, which is based on a scale reflecting the psychological, social, and occupational functioning in a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.)  GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Analysis

By way of history, the RO in a rating decision in June 2010 granted service connection for PTSD with major depression and assigned a 50 percent rating.  The evidence of record included a VA examination dated in May 2010 whereby the examiner assigned a GAF score of 40 and opined that the Veteran's PTSD signs and symptoms caused social isolation and resulted in deficiencies in most areas such as family, judgment, thinking, and mood.  

For the reasons set forth below, the Board finds that the lay and medical evidence supports a 70 percent rating for PTSD with major depression for the entire appeal period.  The Board acknowledges that VA medical records from 2011 to 2012 show GAF scores ranging from 55 to 68 as well as symptoms that are included in the criteria for ratings lower than 70 percent.  However after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record more nearly approximates the criteria for a 70 percent rating.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It is the impact of the symptoms on occupational and social functioning that determines the rating.  The Board places high  probative value on the evidence showing that the Veteran's PTSD with major depression causes occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, thereby warranting a 70 percent rating.  

In March 2014 the Veteran testified that his PTSD symptoms have worsened and his medications have increased.  He stated that he worried about driving due to his road rage.  He also testified that he distanced himself from people and currently was not talking to anybody.  He did not see his grandchildren often because they got on his nerves.  The Veteran also testified that he retired in 2003 from his job as a material handler due to his inability to control his anger.  He stated that while he was working he threatened to hit his coworkers.  

VA treatment records in February 2010 show that the Veteran reported that when he was working he was fired a few times due to his anger outbursts.  VA treatment records in December 2010 show the Veteran had distressing dreams and would look out the window at night.  VA treatment records in July 2011, October 2011, February 2012, June 2012, and October 2012 show the Veteran had PTSD related sleeping problems and depressed mood.  VA treatment records in October 2011 also show he avoided places and people and had anger outbursts.  

On VA examination in December 2011, the examiner noted that the Veteran had very few interests and lived alone.  He lost interest in watching TV, following sports, and had few friends.  He reported a poor relationship with his grandchildren.  The examiner noted that the Veteran had a history of poor psychosocial functioning.  He did not like being around people and avoided going out.  

Thus the evidence presented above shows that the Veteran's PTSD with major depression warrants a 70 percent rating as it causes occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to symptoms of depression affecting the ability to function appropriately and effectively (as shown by the Veteran's poor psychosocial functioning and avoidance of places and people), impaired impulse control (as demonstrated by the Veteran's anger outbursts), difficulty in adapting to stressful circumstances (as demonstrated by the Veteran's road rage and incapability to work with people) and an inability to establish and maintain effective relationships (as shown by the Veteran's isolation from people and his grandchildren).  

As discussed above the Veteran, through his representative, during the March 2014 Board hearing clearly limited his appeal to a 70 percent rating for PTSD with major depression.  The Veteran's representative stated "(w)e'd be satisfied with 70 percent" and continued to assert "(w)e will accept it as all benefits granted and we'll call it a deal."  Since the Veteran has limited his appeal and expressed satisfaction with the 70 percent rating being assigned, this decision represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  A higher schedular rating of 100 percent and an extraschedular rating is not for consideration.   

Lastly, the Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified that he retired in 2003 due to his anger outbursts.  TDIU has thereby been raised as part of the increased rating claim for PTSD with major depression.  However, as the Veteran clearly states at his March 2014 Board personal hearing that he would accept a 70 percent rating as a full grant of all benefits sought, the issue of TDIU is rendered moot in light of the Board's decision to grant a 70 percent rating for PTSD with major depression.  



ORDER

A 70 percent rating is granted for PTSD with major depression for the entire appeal period, subject to the regulations governing payment of monetary awards.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


